DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 01/31/2022 has been entered. Claims 1-2 and 4 are pending. Claims 3 and 5-6 are canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., (US 20210280889 A1, effective file date 12/28/2018) hereinafter Otsuka in view of Sukegawa et al., “Expanding the Dimensionality of Polymers Populated with Organic Robust Radicals toward Flow Cell Application: Synthesis of TEMPO-Crowded Bottlebrush Polymers Using Anionic Polymerization and ROMP.” Macromolecules. Vol. 47, pg. 8611-8617, 12/16/2014, hereinafter Sukegawa.
Regarding Claim 1, Otsuka discloses a redox flow battery system (Otsuka Abstract) comprising: 
a redox flow battery cell “3000” [0125] including a positive electrode chamber “610” [0156] housing a positive electrode “210” [0036], 
a negative electrode chamber “620” [0156] housing a negative electrode “220” [0038], 
and a separator “400” [0039] separating the positive electrode chamber “610” and the negative electrode chamber “620” [0046], Fig. 3; 
a first circulator mechanism “510” [0140], configured to circulate a first liquid “110” [0140] which is a positive electrode electrolytic solution [0082] into the positive electrode chamber “610” [0140], Fig. 3; 
and a second circulation mechanism “520” [0176], configured to circulate a second liquid “120” [0177], which is a negative electrode electrolytic solution [0037] into the negative electrode chamber “620” [0177], 
wherein the positive electrode electrolytic solution “110” contains a positive electrode active material “310” [0094] and a positive electrode mediator [0094], see also Fig. 2, “110”, 
the negative electrode electrolytic solution “120” contains a negative electrode active material “320” [0127] and a negative electrode mediator “121” [0127], Fig. 2 “120”, 
the separator “400” is a porous body [0039], and the average diameter of the pores in the separator “400” is smaller than a size of the positive electrode mediator “111” or the negative electrode mediator “121”, whichever is smaller [0128], in other words, each of the positive electrode mediator and the negative electrode mediator has a diameter larger than a pore distribution d50 of the separator. 
Otsuka further discloses wherein each the positive electrode mediator “111” and the negative electrode mediator “121” [0132] is selected from a suitable compound, such as a heterocyclic compound, a carbazole derivative, a metallocene compound [0087] including a redox substituent that is a functional group capable of causing a reversible redox reaction [0060], [0135]. However, Otsuka does not disclose wherein the mediator is a polymer compound including a redox substituent that is a functional group capable of causing a reversible redox reaction.
In a similar field of endeavor as it pertains to redox active materials (Sukegawa pg. 8611 left col., first paragraph) for redox flow batteries (pg. 8611 right col., first paragraph), Sukegawa teaches a polymer compound including a redox substituent that is a functional group capable of causing a reversible redox reaction (pg. 8611 right col., 2nd paragraph) that is an improvement upon other organic redox active compounds such as heteroaromatic (heterocyclic) compounds (pg. 8611 left col., first paragraph) and exhibits superior charge/discharge performance (pg. 8612 right col., 1st paragraph). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the mediator of Otsuka to include a polymer having a redox substituent functional group capable of causing a reversible redox reaction, as taught by Sukegawa in order to improve charge/discharge performance of the redox mediator, while still providing reversible redox reactions.
Regarding Claim 2, Otsuka discloses all of the claim limitations as set forth above. Otsuka further discloses wherein the first circulation mechanism “510” [0140] includes a positive electrode container “511” [0141] such as a tank [0145] storing the positive electrode electrolytic solution “110” [0143], and a filter “512” [0159] reading on a positive electrode side active material separator, since it limits penetration of the positive electrode active material [0160], disposed at an outlet portion of the positive electrode side tank “511” (Fig. 3, see outlet flow direction arrow at filter “512”),
the second circulation mechanism “520” [0176] includes a negative electrode container “521” [0179] such as a tank [0182], storing the negative electrode electrolytic solution “120” [0179] and a filter “522” [0188] reading on a negative electrode side active material separator, since it limits penetration of the negative electrode active material [0189], disposed at an outlet portion of the negative electrode side tank “521” (Fig. 3, see outlet flow direction arrow at filter “522”); 
the positive electrode active material “310” is in particle form [0146] which is an example of solid state, in the positive electrode electrolytic solution “110” [0146] and is disposed in the positive electrode side tank “511” [0146]; 
the negative electrode active material “320” is in particle form [0183] which is an example of solid state, in the negative electrode electrolytic solution “120” [0183] and is disposed in the negative electrode side tank “521” [0183], 
the positive electrode side active material separator, filter “521”, is configured to restrict outflow of the positive electrode active material, since it limits penetration of the positive electrode active material “310” from the positive electrode side tank “511” [0160], while allowing outflow of the positive electrode mediator “111”, since it is dissolved in the liquid “110” [0167] from the positive electrode side tank “511” [0161], 
and the negative electrode side active material separator, filter “522”, is configured to restrict outflow of the negative electrode active material since it limits penetration of the negative electrode active material “320” from the negative electrode side tank “521” [0189], while allowing outflow of the negative electrode mediator “121”, since it is dissolved in the liquid “120” [0196] from the negative electrode side tank “521” [0190].
Regarding Claim 4, Otsuka discloses all of the claim limitations as set forth above. Sukegawa teaches the polymer mediator as set forth above. 
Sukegawa further teaches wherein the polymer mediator has a bottle brush structure (pg. 8612 left col., 1st full paragraph), and in the bottle brush structure, macromonomers bonded with the heterocyclic redox substituent (pg. 8612 right col., Results and Discussion) are polymerized to a main chain backbone (pg. 8612 left col., 1st full paragraph, see also figure Scheme 1).

Response to Arguments
Applicant’s arguments, filed 01/31/2022, with respect to the rejection of claim 1 under 35 USC 102 over Otsuka (US 20210280889 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Otsuka in view of Sukegawa NPL (newly cited).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al., “Synthetic Strategies and Methods for Redox Polymers.” Redox Polymers for Energy and Nanomedicine. Polymer Chemistry Series No. 34. Chapter 2, pg. 27-92. 2020. Shi teaches redox polymers, including bottlebrush style and those suitable for redox flow batteries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721